Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 February 28, 2012 VIA EDGAR Amanda Ravitz Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Terra Tech Corp. (the “Company”) Amendment No. 2 to Current Report on Form 8-K Filed February 28, 2012 File No. 000-54258 Dear Ms. Ravtiz: Pursuant to the staff’s comment letter dated February 22, 2012, we respectfully submit this letter on behalf of our client, the Company. Amendment No. 2 to the Company’s Form 8-K was filed with the Commission via EDGAR on February 28, 2012. Amendment No. 2 includes the audit report in the same file as the financial statements under Exhibit 99.1 and unaudited pro forma combined financial information of Terra Tech Corp. and its wholly-owned subsidiary, GrowOp Technology Ltd. as Exhibit 99.2. Please contact the undersigned with any questions, comments or other communications to the Company. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
